                          Case 2:21-cv-01365-RFB-NJK Document 8
                                                              6 Filed 08/26/21
                                                                      08/25/21 Page 1 of 2
                                                                                         4



                     1   Michael R. Brooks
                         Nevada Bar No. 007287
                     2   HUTCHISON & STEFFEN, PLLC
                         Peccole Professional Park
                     3   10080 West Alta Drive, Suite 200
                         Las Vegas, NV 89145
                     4   Tel: 702.385.2500 | Fax: 702.385.2086
                         E-mail: mbrooks@hutchlegal.com
                     5
                         Michael B. Bernacchi (Pro Hac Vice in process)
                     6   California Bar No. 163657
                         BURKE, WILLIAMS & SORENSEN, LLP
                     7   444 South Flower Street, Suite 2400
                         Los Angeles, CA 90071-2953
                     8   Tel: 213.236.0600 | Fax: 213.236.2700
                         E-mail: mbernacchi@bwslaw.com
                     9
                         Attorneys for Defendant
                  10     Hartford Life and Accident Insurance Company
                  11

                  12

                  13
                                                              UNITED STATES DISTRICT COURT
                  14
                                                                  DISTRICT OF NEVADA
                  15
                         ALEXANDER PAMINTUAN,                                   Case No. 2:21-cv-01365-RFB-NJK
                  16
                                                 Plaintiff,                     STIPULATION, REQUEST AND ORDER
                  17                                                            EXTENDING TIME TO ANSWER OR
                         v.                                                     OTHERWISE RESPOND TO
                  18                                                            PLAINTIFF’S COMPLAINT
                         HARTFORD LIFE AND ACCIDENT
                  19     INSURANCE COMPANY, as Claims                           [First Request]
                         Administrator of the Life Care Centers of
                  20     America, Inc. Welfare Benefits Plan; DOES I
                         through V; and ROE CORPORATIONS I
                  21     thru V inclusive,
                  22                             Defendants.
                  23

                  24              The parties, Plaintiff Alexander Pamintuan (“Plaintiff”), through his counsel, Julie A.
                  25     Mersch of the Law Office of Julie A. Mersch, and Defendant Hartford Life and Accident
                  26     Insurance Company (“Hartford”), through its counsel, Michael R. Brooks of Hutchison & Steffen
                  27     PLLC and Michael B. Bernacchi of Burke, Williams & Sorensen, LLP, hereby respectfully
                  28
B URKE , W ILLIAMS &                                                                       STIPULATION, REQUEST AND ORDER
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                         LA #4851-3466-6231 v2                            -1-                 EXTENDING TIME TO ANSWER OR
    LOS ANGELES                                                                           OTHERWISE RESPOND TO COMPLAINT
                          Case 2:21-cv-01365-RFB-NJK Document 8
                                                              6 Filed 08/26/21
                                                                      08/25/21 Page 2 of 2
                                                                                         4



                     1   submit this Stipulation, Request and Order to Extend Time to Answer or Otherwise Respond to
                     2   Plaintiff’s Complaint (the “Stipulation”). This Stipulation is made in accordance with Local
                     3   Rules IA 6-1, IA 6-2, and II 7-1. This is the first request for an extension of time to file an
                     4   answer or otherwise respond to Plaintiff’s Complaint.
                     5            Hartford was served with Plaintiff’s Complaint on August 9, 2021, making its current
                     6   responsive pleading due on or before August 30, 2021. The instant extension is requested as
                     7   Hartford’s counsel requires additional time to review their client’s file in order to prepare a
                     8   meaningful responsive pleading to Plaintiff’s Complaint and Hartford’s lead counsel is also in the
                     9   process of petitioning the Court for permission to practice in this particular case. He has initiated
                  10     his petition for permission to practice in compliance with Local Rule IA 11-2 and anticipates
                  11     completion within 14 days.
                  12              Upon agreement by and between all the parties hereto as set forth herein, the undersigned
                  13     respectfully requests this Court grant an extension of time, up to and including September 29,
                  14     2021, for Hartford to file an answer or otherwise respond to Plaintiff’s Complaint. By entering
                  15     into this Stipulation, none of the parties waive any rights they have under statute, law or rule with
                  16     respect to Plaintiff’s Complaint.
                  17
                         DATED this 24th day of August, 2021.               DATED this 25th day of August, 2021.
                  18
                         LAW OFFICE OF JULIE A. MERSCH                      HUTCHISON & STEFFEN, PLLC
                  19

                  20
                         By: /s/ Julie A. Mersch                            By: /s/ Michael R. Brooks
                  21        Julie A. Mersch                                    Michael R. Brooks
                            1100 East Bridger Avenue                           10080 West Alta Drive, Suite 200
                  22        Las Vegas, NV 89101                                Las Vegas, NV 89145

                  23         Attorney for Plaintiff                             Michael B. Bernacchi
                             Alexander Pamintuan                                BURKE, WILLIAMS & SORENSEN, LLP
                  24                                                            444 South Flower Street, Suite 2400
                     IT IS SO ORDERED.                                          Los Angeles, CA 90071-2953
                  25 Dated: August 26, 2021
                     .                                                          Attorneys for Defendant
                  26                                                            Hartford Life And Accident Insurance
                     .                                                          Company
                  27 _________________________________
                     Nancy J. Koppe
                  28 United States Magistrate Judge
B URKE , W ILLIAMS &                                                                       STIPULATION, REQUEST AND ORDER
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                         LA #4851-3466-6231 v2                           -2-                  EXTENDING TIME TO ANSWER OR
    LOS ANGELES                                                                           OTHERWISE RESPOND TO COMPLAINT
